Name: 2007/350/EC: Council Decision of 7 May 2007 appointing a Latvian full member and two Latvian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2007-05-24

 24.5.2007 EN Official Journal of the European Union L 132/33 COUNCIL DECISION of 7 May 2007 appointing a Latvian full member and two Latvian alternate members to the Committee of the Regions (2007/350/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposals from the Latvian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) One members seat on the Committee of the Regions has become vacant following the end of the mandate of Mr Uldis AUGULIS. One seat as alternate member of the Committee of the Regions becomes vacant with the appointment of Mr Aleksandrs LIELMEÃ ½S as a member of that Committee. One seat as alternate member of the Committee of the Regions has become vacant following the end of the mandate of Mr GunÃ rs LAICÃNS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Aleksandrs LIELMEÃ ½S, in place of Mr Uldis AUGULIS, and (b) as alternate members:  Ms Ligita GINTERE, Chairman of Jaunpils Local Municipality, in place of Mr Aleksandrs LIELMEÃ ½S,  Mr JÃ nis NEIMANIS, Chairman of GrobiÃ a Town Municipality, in place of Mr GunÃ rs LAICÃNS. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 7 May 2007. For the Council The President H. SEEHOFER (1) OJ L 56, 25.2.2006, p. 75.